OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A Member Firm of the 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2011 Date of reporting period: October 31, 2011 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Annual Report October 31, 2011 Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund Letter to Shareholders Market Environment: The rally that closed out the previous fiscal year in October 2010 continued for six more months into the new fiscal year. The backdrop of improving economic data, a more balanced landscape in Washington following the U.S. mid-term elections in November, an accommodative Fed announcing another round of quantitative easing (QE2), and broadly modest stock valuations sparked the market to close out the calendar year on a strong note and appeared to inject new life into many investors as we headed into 2011. Solid quarterly earnings results in January and resilient global growth data ultimately prevailed over macro shocks triggered by unrest in the Middle East and the earthquake and subsequent nuclear crisis in Japan, with a March rally capping off the best first calendar quarter for the market since 1998. Corporate profits continued to be strong, with revenue growth, previously a lacking component, now showing significant year-over-year improvement. Another impressive earnings season in April led the market to a near three-year high before a wave of macro worry took hold for five straight months, accelerating each month through September. Initial worries were driven by headlines dominated by protests in Greece or finger-pointing between Democrats and Republicans over who would be easier to blame for the U.S. fiscal woes. As economic data (U.S. and global) hit what seemingly everyone referred to as a “soft patch”, and European debt worries continued to escalate, real fears of a global recession started to get a foothold. These fears and uncertainty caused significant volatility in the market during the summer months, producing the worst market period since the financial crisis in late 2008. This excessive pessimism set the stage for a dramatic rebound in October, which erased much of the summer’s loss and resulted in the best monthly gain for the market in twenty years. Progress was made in resolving the Europe debt crisis, U.S. economic data shows new signs of life, and many corporate earnings reports for the third quarter yielded stronger than anticipated results. As we head into the new fiscal year, economic growth looks to continue at a modest pace until confidence improves, with the debt picture in Europe and the 2012 U.S. elections likely playing key roles in shaping investor sentiment. Given pervasive pessimism on both fronts, any change to the status quo suggests that renewed optimism could positively impact stocks going forward. Portfolio Review. The following table breaks out the holdings of the Chesapeake Core Growth Fund (the “Fund”) by economic sector and compares 2010 and 2011 fiscal year-end holdings to those of the S&P 500 Total Return Index (“S&P 500”). 1 Economic Sector S&P 500 10/31/2010 Fund 10/31/2010 S&P 500 10/31/2011 Fund 10/31/2011 Consumer Discretionary 11% 18% 11% 21% Consumer Staples 11% 3% 11% 2% Energy 11% 9% 12% 11% Financials 15% 10% 14% 10% Health Care 12% 16% 12% 10% Industrials 11% 8% 11% 9% Information Technology 19% 28% 20% 29% Materials 4% 6% 4% 5% Telecommunication Services 3% 2% 3% 3% Utilities 3% 0% 4% 0% The most significant sector shifts in the Fund during the fiscal year included a decrease in Health Care, with that capital being mostly redeployed to Energy and Consumer Discretionary. Relative to the broad market, our largest sector overweights at the end of the fiscal year are in Consumer Discretionary and Information Technology, while we are most underexposed to Consumer Staples and Utilities. During the Fund’s fiscal year, Consumer Discretionary and Information Technology provided the largest positive contributions to overall returns, while Consumer Staples gained nearly 25%, the best sector return in the portfolio. Financials and Materials were our largest sources of negative contribution for the fiscal year, and Health Care and Industrials also posted modest negative results for the period. The Fund’s most significant individual contributors to gains this fiscal year were Humana (health care plans), Apple Computer (consumer electronics), Dollar Tree Stores (discount, variety stores), Anadarko Petroleum Corp. (oil & gas), and Mastercard Inc. (business services). The principal detractors were SIGA Technologies (drug manufacturer), Juniper Networks (networking & communications devices), Bank of America (diversified banking services), Akamai Technologies (internet applications), and NXP Semiconductors (semiconductors). The Fund’s total return of -0.97% this fiscal year compares to +8.09% for the S&P 500 Index. Performance shortfall from the benchmark was most pronounced in the summer months during the height of the market selloff, as macro worries appeared to drive stock prices to a greater degree than fundamental company news. Outlook. We continue to see an improving picture for the companies in which we are invested. In fact, with most of our companies having now reported 3rd quarter earnings, we have seen significantly stronger aggregate results than the market had anticipated. This makes sense given the pervasive pessimism among many investors. 2 This phenomenon is not new. Often in history, stock prices have detached from their companies’ underlying fundamentals as the inputs used to determine their future worth become either too optimistic or too pessimistic. Our effort is always to protect against the former and capitalize on the latter, which we feel we have done to a significant degree during recent months. We have been able to invest in businesses with true secular growth at prices much lower than would have been possible in most of the previous decade. Our belief is that this sets up the portfolio well for the next several years. Despite some persistent negative sentiment, many companies are achieving record earnings now. So even without sentiment change, their already low valuations would suggest stock price movement at least commensurate with their growth rates. With this, our goal will be to continue to find those opportunities that we think are mis-priced, under the belief that it should not be long until the concerns that are giving us these opportunities have dissipated and the focus reverts back to the strength of our companies’ businesses. Sincerely, W. Whitfield Gardner John L. Lewis The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-430-3863. Fee waivers and/or expense reimbursements have positively impacted Fund performance. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratio please see the Financial Highlights table found within this Report. 3 The Chesapeake Core Growth Fund Comparison of the Change in Value of a $10,000 Investment in The Chesapeake Core Growth Fund and the S&P 500® Total Return Index* (Unaudited) Average Annual Total Returns(a) (for periods ended October 31, 2011) 1 Year 5 Years 10 Years The Chesapeake Core Growth Fund -0.97% -3.38% 2.07% S&P 500® Total Return Index 8.09% 0.25% 3.69% * The S&P 500 Index is a market capitalization weighted index that is widely used as a barometer of U.S. stock market performance. The S&P 500® Total Return Index provides investors with a price-plus gross cash dividend return of the companies represented in the S&P 500 Index. The index is unmanaged and shown for illustration purposes only. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund. The total returns in the table and graph above do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. 4 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification October 31, 2011 (Unaudited) Top Ten Holdings October 31, 2011 (Unaudited) Security Description % of Net Assets Apple, Inc. 5.6% Humana, Inc. 4.4% Google, Inc. - Class A 3.4% MasterCard, Inc. - Class A 3.3% Dollar Tree, Inc. 3.2% EOG Resources, Inc. 3.2% Amazon.com, Inc. 3.1% Equinix, Inc. 3.0% EMC Corp. 3.0% DIRECTV - Class A 3.0% 5 The Chesapeake Core Growth Fund Schedule of Investments October 31, 2011 Common Stocks — 99.9% Shares Value Consumer Discretionary — 21.2% Automobiles — 1.5% Ford Motor Co. * $ Hotels, Restaurants & Leisure — 3.4% Carnival Corp. Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail — 5.8% Amazon.com, Inc. * Liberty Interactive Corp. - Series A * priceline.com, Inc. * Media — 4.9% DIRECTV - Class A * Liberty Media Corp - Liberty Starz * Multiline Retail — 5.6% Dollar Tree, Inc. * Macy's, Inc. Consumer Staples — 2.3% Food & Staples Retailing — 1.0% Costco Wholesale Corp. Food Products — 1.3% Kellogg Co. Energy — 10.7% Energy Equipment & Services — 5.1% Halliburton Co. McDermott International, Inc. * National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 5.6% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 9.9% Diversified Financial Services — 8.9% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. MasterCard, Inc. - Class A 6 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.9% (Continued) Shares Value Financials — 9.9% (Continued) Real Estate Management & Development — 1.0% CBRE Group, Inc. * $ Health Care — 9.6% Biotechnology — 2.9% Celgene Corp. * Health Care Providers & Services — 6.7% Express Scripts, Inc. * Humana, Inc. Industrials — 8.6% Aerospace & Defense — 2.0% Boeing Co. (The) Air Freight & Logistics — 2.0% FedEx Corp. Airlines — 1.7% Delta Air Lines, Inc. * Machinery — 2.9% Danaher Corp. Information Technology — 29.3% Communications Equipment — 2.5% Juniper Networks, Inc. * QUALCOMM, Inc. Computers & Peripherals — 10.4% Apple, Inc. * EMC Corp. * NetApp, Inc. * Internet Software & Services — 3.4% Google, Inc. - Class A * Semiconductors & Semiconductor Equipment — 4.7% Broadcom Corp. - Class A * Intel Corp. Software — 8.3% Oracle Corp. Red Hat, Inc. * salesforce.com, inc. * VMware Inc. - Class A * 7 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.9% (Continued) Shares Value Materials — 5.3% Chemicals — 3.9% Air Products & Chemicals, Inc. $ Potash Corp. of Saskatchewan, Inc. Metals & Mining — 1.4% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services — 3.0% Diversified Telecommunication Services — 3.0% Equinix, Inc. * Total Common Stocks (Cost $81,138,775) $ Money Market Funds — 0.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.15% (a) Total Money Market Funds (Cost $675) $ Total Investments at Value — 99.9% (Cost $81,139,450) $ Other Assets in Excess of Liabilities — 0.1% Total Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 8 The Chesapeake Core Growth Fund Statement of Assets and Liabilities October 31, 2011 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Line of credit payable (Note 7) Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance fees (Note 5) Accrued distribution fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 The Chesapeake Core Growth Fund Statement of Operations For the Year Ended October 31, 2011 INVESTMENT INCOME Dividends $ Foreign withholding taxes on dividends ) Securities lending income (Note 2) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution and service plan fees (Note 5) Shareholder account maintenance fees Administration fees (Note 5) Fund accounting fees (Note 5) Transfer agent fees (Note 5) Compliance service fees (Note 5) Professional fees Registration fees Postage and supplies Custodian and bank service fees Interest expense (Note 7) ICI membership fees Trustees’ fees and expenses (Note 4) Insurance expense Reports to shareholders Other expenses TOTAL EXPENSES Investment advisory fee reductions (Note 5) ) Fees paid indirectly through a directed brokerage arrangement (Note 6) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $
